The learned judge who tried the case, without a jury, was of opinion that the words in the policy, "settled limits of the United States," meant the same thing as the established boundaries of the United States, considered as a confederated nation; and he therefore held, as a conclusion of law, that the assured did not pass, and was not, at the time of his death, beyond the settled limits of the country, so as to violate the condition of the contract. On the appeal in the Supreme Court, a different construction of those words prevailed; it being considered that they were used synonymously with the region of the settlements, or the settled parts, of the United States. The judgment for the plaintiff was, however, affirmed, on the ground that, even according to that construction of the policy, there was no proof in the case showing that Casler died away from, or beyond the region of, the settlements. It was said that judicial notice could not be taken of any such fact, and that there was no proof "that he did not die in the house of a settler who might have cultivated his land, erected his dwelling, and lived in the comforts of civilization."
I agree fully with the Supreme Court that the exterior boundary lines of the United States, as established by treaties with foreign powers, were not in the contemplation of the parties when they made this contract. The clause in the policy upon which the question arises provides that, if the assured should "die upon the seas, or, without the consent of the company, pass beyond the settled limits of the United States, except into the settled limits of the British provinces of the two Canadas, Nova Scotia, or New Brunswick, or without such consent should visit those parts of the United States which lie south *Page 435 
of the southern boundaries of the States of Virginia and Kentucky, between the first of June and the first of November,"c., the policy should be void. If the intention had been merely to restrain the person insured from going without the United States, except into the British provinces, the policy would have so declared, in plain words, capable of no double interpretation. The expression of such an idea would have been perfectly simple; and although the words, "settled limits," in their lexicographical meaning, may not absolutely exclude that idea, I am satisfied that not one person in a thousand would have chosen that language. A person, in stating his intention to leave the United States, without saying where he designed to go, would hardly speak of the settled limits of the country, as though there were some disputed boundary question which he had in mind; and so, in making a contract in which it is proposed to bind one of the parties not to go abroad for a certain period of time, the obvious form of expression would be, that he must not depart from the United States. The words of the contract now in question are inappropriate, if understood in that sense; because, in that construction, there were no unsettled limits of the Union. There were no disputes with foreign powers. The national boundaries were everywhere ascertained and defined. The restraining clause in this policy contains an exception expressed in the same language. The insured was allowed to pass into the "settled limits" of the British provinces. These words have the same meaning in both situations. According to the construction contended for by the plaintiff, it must be understood that he had leave, in a general sense, to pass from the United States into those provinces. Now, if a person were going to Canada, and wished to speak of his intention, I think he would say nothing about the "settled limits" of that part of the British empire. Such forms of expression are unusual where the idea is so simple and precise. Again, in the same connection, the insured was restrained from visiting those parts of the United States which lie south of the southern "boundaries" of Virginia and Kentucky at a certain season of the year. Here we have the *Page 436 
geographical line which marks the exterior limit of political sovereignties distinctly referred to, in the use of a word precisely appropriate to the expression of that meaning; and I think that this change in the language can only be accounted for by assuming that a restriction of a different kind was intended by this part of the contract.
There is a just and reasonable interpretation of the phrase "settled limits," as applied both to the United States and to the British provinces, which is quite consistent with the nature of the contract. The insurance was upon a life; and some parts of the United States, including in that description all territorial acquisitions, were known to be more favorable to the continuance of human life than others. When the policy was made, the Federal Government had become the owner of a vast extent of unorganized territory, uninhabited by any civilized race. The tide of emigration by sea and overland was setting toward the recently acquired possession on the Pacific coast. Between the States and California, which had not yet been admitted into the Union, and was never organized as a Territory, lay an immense extent of country, included, it is true, in the national boundaries, but unsettled and wild. Through that region was the overland journey; and it was known to be attended with many hazards to human life. These are circumstances proper to be taken into account, because they had a necessary connection with life insurance. No well conducted insurance company would fail to estimate them in considering the risks to be assumed; and we also should give them due weight in construing the language of this policy. They are the surrounding facts which always furnish more or less aid in the interpretation of language. Giving to these facts the influence to which they are justly entitled, and adopting certainly no forced construction of words, I feel great confidence in the conclusion that the settled limits of the United States and of the British provinces, mentioned in the contract, were the regions of civilized habitation, where the life of the assured would be exposed to no extraordinary dangers. I do not think, however, that the policy, understood in this sense, would prevent *Page 437 
him from visiting or settling in any of the tracts of wild or uncultivated land which lie within the boundaries of the States, or even of the organized and inhabited Territories. It does not speak of the States individually or separately, but refers to them in a national sense, according to their actual relations with each other under the Constitution, and as owners in common of the national territory. Understanding it thus, the assured was prohibited from passing beyond the exterior line of settlement, whether of his own country or of the British provinces. The journey to California across the plains and over the mountains of the west, and the life of a hunter or trapper in the wilds of Canada, were alike forbidden.
According to this construction of the policy, I do not see how the judgment can be sustained. It is said that the finding at the trial was, that Casler did not pass, and was not, at the time of his death, beyond the settled limits of the United States; but this was found, in terms, as a conclusion of law upon a construction of those words which I consider erroneous. It is also said that there is no proof showing that the place where he died was beyond, or away from, the region of settlement, so as to avoid the policy, conceding the construction to be such as I think it is. But the evidence given on the part of the plaintiff proved, and the fact was unquestioned, that he left the State of his residence for California, by the overland route, and that he died during that journey at the upper crossing of the South Platte river, several hundred miles west of the State of Missouri. Now, the courts are to take notice of the general facts which belong to the geography of the country, whether political or physical. It, therefore, requires no evidence to prove that the place of Casler's death was, at that time, beyond the regions of civilization and settlement, and outside of the boundaries of any State or organized Territory of the Union. We know this judicially; and the defendants are as much entitled to the benefit of a fact thus known, as they are of any matter proved by the testimony. Entertaining no doubt upon this branch of the case, and believing that the construction of the policy is such as I have indicated, I think *Page 438 
its condition was violated by the assured. The judgment must, therefore, be reversed, and a new trial granted.
DAVIES and CLERKE, Js., concurred in this opinion.
Judgment affirmed.